Citation Nr: 1202813	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a greater tuberosity fracture, left (nondominant) shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for a left shoulder fracture and assigned an initial evaluation of 10 percent.  The Veteran filed and perfected an appeal seeking a higher evaluation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for his service-connected left shoulder fracture.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran underwent a VA examination in February 2007.  Since that examination, VA outpatient treatment records show that his left shoulder disability may have increased in severity.  An August 2007 record reflects complaints of numbness in the 4th and 5th digits of the left hand with persistent chronic pain in the left shoulder.  This record also reflects some limitation of motion, as opposed to the findings at the February 2007 examination where the Veteran demonstrated a full range of motion.  In addition, an October 2007 MRI shows additional findings of tendonitis, arthritis, and impingement of the shoulder.  As the last VA examination is now more than four years old, and in light of the record, the Board finds that the claim should be remanded to schedule the Veteran for an examination to assess the current degree of disability of the service-connected left shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also, given the nature of the Veteran's disability, it is likely that he receives ongoing treatment.  However, the most recent VA treatment records are current only as of January 2008.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his shoulder disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from January 2008 to the present and associate these records with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his left shoulder symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's left shoulder greater tuberosity fracture.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all left shoulder orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder, i.e., his pain-free range of motion.  

The Board notes that the February 2007 VA examination report and X-ray findings appear to indicate impairment of the humerus.  The examiner is asked to specify whether the residuals of the left shoulder fracture include impairment of the clavicle/scapula, or impairment of the humerus.

Finally, the examiner must also identify any associated neurologic pathology and describe the nerve(s) affected, or seemingly affected.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

4.  Then, readjudicate the claim, to include consideration of all applicable Diagnostic Codes.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


